DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-33 are pending and have been examined in this application. 
Claims 1, 13, 15, 17, 23-33 are currently amended; claims 27-33 are withdrawn; claims 2-10, 12, 14, 16, 18-22 are original; 
Claims 1-26 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 4/30/2021 and reviewed by the Examiner.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-26) in the reply filed on 4/07/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 is indefinite because it is unclear whether the Applicant intends to positively claim the main landing gear trunnion of an aircraft or whether the trunnion of an aircraft is functionally recited.
Dependent claim 16 is rejected based on its dependency on claim 15.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-10, 11, 15 and 16 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ekmedzic (U.S. Pat. Pub. No. 20130048783 A1).
	Regarding claim 1, a breakaway support for an aircraft, the breakaway support comprising: 	an actuator (Ekmedzic; 24) having a first end and a second end;  	a fitting (Ekmedzic; Fig. 3; 106, 108);  	a race (Ekmedzic; 156) positioned between the actuator and the fitting; 	a ball joint (Ekmedzic; Fig. 4; 160) located within the race, the second end of the actuator being connected to the fitting via the ball joint, wherein the ball joint permits the actuator to pivot about the ball joint in a vertical plane between a first position and a second position; and  	a first knuckle (Ekmedzic; 158 or body of 20), wherein the first knuckle causes the actuator to release from the fitting when the actuator moves in a first direction beyond the first position.  
  	Regarding claim 2, Ekmedzic teaches a second knuckle (Ekmedzic; 136 or body of 22), wherein the second knuckle causes the actuator to release from the fitting when the actuator moves in a second direction beyond the second position.
Regarding claim 9, Ekmedzic teaches the first knuckle (Ekmedzic; 158) is located on the fitting (Ekmedzic; 106, 108) and wherein the second knuckle (Ekmedzic; 136) is located on the fitting.
claim 10, Ekmedzic teaches the first knuckle (Ekmedzic; body of 20) is located on the actuator and wherein the second knuckle (Ekmedzic; body of 22) is located on the actuator.  
Regarding claim 11, Ekmedzic teaches a fastener (Ekmedzic; E1 see annotated figure below), coupling the second end of the actuator to the fitting via the ball joint, wherein the fastener is positioned through an opening (Ekmedzic; opening of 160) in the ball joint (Ekmedzic; 160).  
Regarding claim 15, Ekmedzic teaches wherein the first end of the actuator connected to a main landing gear trunnion (Ekmedzic; 140 via other parts) of an aircraft (capable intended use).
Regarding claim 16. Ekmedzic teaches wherein the actuator is configured to retract and extend landing gear of the aircraft [capable/intended use also see e.g. 0010].  
Allowable Subject Matter
Claims 17-26 are allowed.
Claims 3-8, and 12-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631